United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                  April 14, 2003

                                                            Charles R. Fulbruge III
                                                                    Clerk
                             No. 02-11100
                           Summary Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

CHARLES HOWARD,

                                      Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 3:02-CR-6-3-M
                      --------------------

Before REAVLEY, SMITH and STEWART, Circuit Judges.

PER CURIAM:*

     Charles Howard appeals the sentence imposed upon his guilty

plea to conspiracy and possession with intent to distribute more

than 50 kilograms of marijuana, in violation of 21 U.S.C. §§ 846

and 841(a)(1).    Howard contends that the district court erred by

finding that he was not entitled to a minimal or minor role

adjustment in his offense level pursuant to U.S.S.G. § 3B1.2.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-11100
                                -2-

     Howard has not shown that the district court clearly erred

in finding that he was not entitled to a lesser-role reduction

because he was only a courier with limited knowledge of the

conspiracy.   See United States v. Zuniga, 18 F.3d 1254, 1261

(5th Cir. 1994); United States v. Buenrostro, 868 F.2d 135,

137-38 (5th Cir. 1989).   The evidence introduced at sentencing

supports the district court’s determination that Howard was

neither a minimal nor a minor participant in the offenses.

See United States v. Brown, 54 F.3d 234, 241 (5th Cir. 1995).

     AFFIRMED.